DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 16-33 are pending. 
Claims 18-20, 22-23 and 29-30 are withdrawn. 
Claims 16-17, 21, 24-28 and 31-33 are rejected.   

Election/Restrictions
Applicant's election with traverse of Group I (claims 16-28 and 31-33) in the reply filed on 2/22/2021 is acknowledged.  The traversal is on the ground(s) that “consideration of the full scope of the claimed invention would not pose an undue burden on the Examiner.” Remarks 3. This is not found persuasive for the reasons set forth on pages 4 and 7 of the Restriction requirement mailed on 12/28/2020, which reasons establish a prima facie case of search burden.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



Scope of the Elected Invention
Applicant’s species election of, 
    PNG
    media_image1.png
    218
    330
    media_image1.png
    Greyscale
, from formula (I), 

    PNG
    media_image2.png
    333
    537
    media_image2.png
    Greyscale
, wherein:
Ar1 and Ar2 are biphenyl, 
    PNG
    media_image3.png
    102
    134
    media_image3.png
    Greyscale
,
Ars is phenylene,
R1 to R4 are absent (m, n, r and s are 0)
i is 0, 
q is 0, and
p is 1.
which reads on claims 16-17, 21, 24-28 and 31-33. 
Examination of the elected invention was conducted in accordance with the MPEP 803.02. The elected species appears allowable in view of the prior art; therefore, examination of the Markush-type claim has been extended with respect to Ar1 and Ar2 being phenyl and further to compounds wherein i is 1. Since art was found on a nonelected species, subject matter not embraced by the elected embodiment or the above-identified elected species is therefore withdrawn from further consideration.  
Claims 18-20, 22-23 and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Priority

    PNG
    media_image4.png
    165
    522
    media_image4.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/12/2019 and 12/4/2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Abstract/Specification
Applicant is reminded of the proper content of an abstract of the disclosure:
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “spirobifluorene compounds of the formula (1)” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
The abstract of the disclosure is objected to because it does not describe the general nature of the compounds. Revision of the abstract is required so as to include a text description of the class of compounds (e.g., spirobifluorene compounds).
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-17, 21, 24-28 and 31-33 are rejected under 35 U.S. C. 102(a)/102(e) as being anticipated by Parham et al. US 2012/0126179 (pub. 5/24/2012, filed 6/18/2010) or, in the alternative, anticipated by Parham et al. WO 2011/006574 (pub. 1/20/2011 in German) under 35 U.S. C. 102(a)/102(b)/102(e), wherein the former is the English version of the latter and is referenced primarily below.
Parham et al. teaches compounds of formula (I),
    PNG
    media_image5.png
    820
    576
    media_image5.png
    Greyscale
(e.g., claim 1), such as 
compound 47,
    PNG
    media_image6.png
    698
    1124
    media_image6.png
    Greyscale
(CITE), compound 48,
    PNG
    media_image7.png
    716
    1414
    media_image7.png
    Greyscale
, and Example 4,
    PNG
    media_image8.png
    386
    876
    media_image8.png
    Greyscale
, for use in organic electroluminescent devices as hole-transport material and/or as hole-injection material (e.g., claim 14). This anticipates the instantly claimed invention as follows:
	Claim 16, a compound of formula (1), 
    PNG
    media_image2.png
    333
    537
    media_image2.png
    Greyscale
, wherein 
with respect to compound 47,
    PNG
    media_image6.png
    698
    1124
    media_image6.png
    Greyscale
:
	Ar1 is unsubstituted biphenyl, 
    PNG
    media_image3.png
    102
    134
    media_image3.png
    Greyscale

	Ar2 is unsubstituted biphenyl, 
    PNG
    media_image3.png
    102
    134
    media_image3.png
    Greyscale

	Ars is phenylene,
	R1 to R4 are H (m, n, r and s are 1) or are absent (m, n, r and s are 0),
	i is 1, 
	q is 0,
	and
	p is 1; 
with respect to compound 48,
    PNG
    media_image7.png
    716
    1414
    media_image7.png
    Greyscale
:
	Ar1 is 4-methylphenyl,
	Ar2 is 4-cyanophenyl,
	Ars is phenylene,
	R1 to R4 are H (m, n, r and s are 1) or are absent (m, n, r and s are 0),
	i is 1, 
	q is 0,
	and
	p is 1; and
with respect to Example 4,
    PNG
    media_image8.png
    386
    876
    media_image8.png
    Greyscale
:
	Ar1 is unsubstituted phenyl,
	Ar2 is unsubstituted phenyl,
	Ars is absent
	R1 to R4 are H (m, n, r and s are 1) or are absent (m, n, r and s are 0),
	i is 0, 
	q is 0,
	and
	p is 1.
Claims 21, wherein, Ar1 and Ar2 are of 
    PNG
    media_image3.png
    102
    134
    media_image3.png
    Greyscale
.
Claim 24, wherein R1 to R4 are H.
Claim 25, wherein R5 is H.
Claim 26, wherein Ar1 and Ar2 are not connected to one another by a group E.
Claim 27, wherein m, s, r and n are 0.
Claim 28, wherein Ar1 and Ar2 are not connected to one another; i, m, n, r and s are 0.
Claims 31-32, an organic electroluminescent device comprising the compound

    PNG
    media_image6.png
    698
    1124
    media_image6.png
    Greyscale
,

    PNG
    media_image7.png
    716
    1414
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    386
    876
    media_image8.png
    Greyscale
in a hole-transport or hole-injection layer.
Claim 33, wherein the compound is of formula (1-1), 
    PNG
    media_image9.png
    329
    365
    media_image9.png
    Greyscale
 as defined by claim 16.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 16-17, 21, 24-28 and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. 8,859,111 in view of Parham et al. US 2012/0126179.
The ‘111 patent discloses a compound of formula (I),
    PNG
    media_image5.png
    820
    576
    media_image5.png
    Greyscale
 (e.g., claim 1), and an organic electroluminescent device comprising said compound “employed as emitting material, as hole-transport material, as hole-injection material, or as electron-transport material” (claim 14). The claims do not teach any particular examples of said compounds; however, Parham et al. teach compounds of formula (I),
    PNG
    media_image5.png
    820
    576
    media_image5.png
    Greyscale
(e.g., claim 1), such as compound 47,
    PNG
    media_image6.png
    698
    1124
    media_image6.png
    Greyscale
(CITE), compound 48,
    PNG
    media_image7.png
    716
    1414
    media_image7.png
    Greyscale
, and Example 4,
    PNG
    media_image8.png
    386
    876
    media_image8.png
    Greyscale
, for use in organic electroluminescent devices. A PHOSITA would have found it obvious to select one of these three compound examples, as a material for the hole-injection or hole-transport layer in the organic electroluminescent device taught by the claims of ‘111, because the formula (1) genus of the claims of ‘111 is identical to and used for the same purposes as the formula (1) genus taught by Parham. This renders the instant claims unpatentable as outlined below:


	Claim 16, a compound of formula (1), 
    PNG
    media_image2.png
    333
    537
    media_image2.png
    Greyscale
, wherein 
with respect to compound 47,
    PNG
    media_image6.png
    698
    1124
    media_image6.png
    Greyscale
:
	Ar1 is unsubstituted biphenyl, 
    PNG
    media_image3.png
    102
    134
    media_image3.png
    Greyscale

	Ar2 is unsubstituted biphenyl, 
    PNG
    media_image3.png
    102
    134
    media_image3.png
    Greyscale

	Ars is phenylene,
	R1 to R4 are H (m, n, r and s are 1) or are absent (m, n, r and s are 0),
	i is 1, 
	q is 0,
	and
	p is 1; 
with respect to compound 48,
    PNG
    media_image7.png
    716
    1414
    media_image7.png
    Greyscale
:
	Ar1 is 4-methylphenyl,
	Ar2 is 4-cyanophenyl,
	Ars is phenylene,
	R1 to R4 are H (m, n, r and s are 1) or are absent (m, n, r and s are 0),
	i is 1, 
	q is 0,
	and
	p is 1; and
with respect to Example 4,
    PNG
    media_image8.png
    386
    876
    media_image8.png
    Greyscale
:
	Ar1 is unsubstituted phenyl,
	Ar2 is unsubstituted phenyl,
	Ars is absent
	R1 to R4 are H (m, n, r and s are 1) or are absent (m, n, r and s are 0),
	i is 0, 
	q is 0,
	and
	p is 1.
Claims 21, wherein, Ar1 and Ar2 are of 
    PNG
    media_image3.png
    102
    134
    media_image3.png
    Greyscale
.
Claim 24, wherein R1 to R4 are H.
Claim 25, wherein R5 is H.
Claim 26, wherein Ar1 and Ar2 are not connected to one another by a group E.
Claim 27, wherein m, s, r and n are 0.
Claim 28, wherein Ar1 and Ar2 are not connected to one another and i, m, n, r and s are 0.
Claims 31-32, an organic electroluminescent device comprising the compound

    PNG
    media_image6.png
    698
    1124
    media_image6.png
    Greyscale
,

    PNG
    media_image7.png
    716
    1414
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    386
    876
    media_image8.png
    Greyscale
in a hole-transport or hole-injection layer.
Claim 33, wherein the compound is of formula (1-1), 
    PNG
    media_image9.png
    329
    365
    media_image9.png
    Greyscale
 as defined by claim 16.

Claims 16-17, 21, 24-28, and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-35 of copending Application No. 15/746,257.
The ‘257 claims disclose a compound of formula (1),
    PNG
    media_image10.png
    348
    588
    media_image10.png
    Greyscale
, wherein A is the group
    PNG
    media_image11.png
    378
    460
    media_image11.png
    Greyscale
(p, q, s and t may be 0) attached at the 1- or 4-position and, X may be
    PNG
    media_image12.png
    238
    492
    media_image12.png
    Greyscale
 (e.g., claim 18) or C(R0) (e.g., claim 21). In another embodiment, the compound is of formula (1-2b), 
    PNG
    media_image13.png
    206
    152
    media_image13.png
    Greyscale
 (e.g., claim 25). The compounds are employed as hole-transport material in organic electroluminescent devices (e.g., claim 35). These compounds and devices render obvious the claimed invention as follows:
Claim 16, a compound of formula (1), 
    PNG
    media_image2.png
    333
    537
    media_image2.png
    Greyscale
, wherein 

	NAr1Ar2 is 
    PNG
    media_image11.png
    378
    460
    media_image11.png
    Greyscale
,
	Ars is absent,
	R1 to R4 are H (m, n, r and s are 1) or are absent (m, n, r and s are 0),
	i is 0, 
	q is 0,
	and
	p is 1.
Claim 17, wherein i is 0.
Claims 21 wherein Ar1 and Ar2 are each, e.g., 
    PNG
    media_image14.png
    134
    122
    media_image14.png
    Greyscale
.
Claim 24, wherein R1 to R4 are H.
Claim 25, wherein R5 is H (when p, q, s and t are 0).
Claim 26, wherein Ar1 and Ar2 are not connected to one another by a group E.
Claim 27, wherein m, s, r and n are 0.
Claim 28, wherein Ar1 and Ar2 are not connected to one another; i, m, n, r and s are 0.
Claims 31-32, an organic electroluminescent device comprising the compound in a hole-transport or hole-injection layer.
Claim 33, wherein the compound is of formula (1-1), 
    PNG
    media_image15.png
    285
    323
    media_image15.png
    Greyscale
, as defined by claim 16 above. This is a provisional nonstatutory double patenting rejection.


Claims 16-17, 24-27, and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-35 of copending Application No. 15/747,791.
The ‘791 claims disclose an organic electroluminescent device comprising a compound of formula (1), 
    PNG
    media_image16.png
    818
    930
    media_image16.png
    Greyscale
, according to claim 18 as a hole-transport material (e.g., claim 35). According to claim 23, the compound is of the structure
    PNG
    media_image17.png
    352
    554
    media_image17.png
    Greyscale
,  
    PNG
    media_image18.png
    508
    282
    media_image18.png
    Greyscale
, or
    PNG
    media_image19.png
    430
    442
    media_image19.png
    Greyscale
 , for example, wherein ArN is selected from formula (20) to (84) according to claim 24. Formula (20),
    PNG
    media_image20.png
    200
    346
    media_image20.png
    Greyscale
, wherein R0 is H, is representative of the fluorenyl-containing ArN groups.
The ‘791 claims render obvious the instantly claimed invention as follows:
	Claim 16, a compound of formula (1), 
    PNG
    media_image2.png
    333
    537
    media_image2.png
    Greyscale
, wherein 
	Ar1 and Ar2 are phenyl and 
    PNG
    media_image20.png
    200
    346
    media_image20.png
    Greyscale
,
	Ars is absent,
	R1 to R4 are H (m, n, r and s are 1) or are absent (m, n, r and s are 0),
	i is 0, q is 0,
	and
	p is 1.
Claim 17, wherein i is 0.
Claim 24, wherein R1 to R4 are H.
Claim 25, wherein R5 is H.
Claim 26, wherein Ar1 and Ar2 are not connected to one another by a group E.
Claim 27, wherein m, s, r and n are 0.
Claims 31-32, an organic electroluminescent device comprising the compound in a hole-transport or hole-injection layer.
Claim 33, wherein the compound is of formula (1-1), 
    PNG
    media_image15.png
    285
    323
    media_image15.png
    Greyscale
, as defined by claim 16 above. This is a provisional nonstatutory double patenting rejection.





Claims 16-17, 21, 24-28, and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of copending Application No. 16/842,522.
The ‘522 claims disclose anticipatory type compounds such as 
    PNG
    media_image21.png
    197
    196
    media_image21.png
    Greyscale
(claim 16, first page) and their use in organic electroluminescent devices, wherein the compound is in a hole-transport layer, for example (claim 20). This renders the claimed invention, as outlined below, unpatentable.
	Claim 16, a compound of formula (1), 
    PNG
    media_image2.png
    333
    537
    media_image2.png
    Greyscale
, wherein 

	Ar1 and Ar2 are of 
    PNG
    media_image3.png
    102
    134
    media_image3.png
    Greyscale
.
	Ars is absent,
	R1 to R4 are H (m, n, r and s are 1) or are absent (m, n, r and s are 0),
	i is 0, 
	q is 0,
	and
	p is 1.
Claim 17, wherein i is 0.
Claims 21 wherein Ar1 and Ar2 are of 
    PNG
    media_image3.png
    102
    134
    media_image3.png
    Greyscale
.
Claim 24, wherein R1 to R4 are H.
Claim 25, wherein R5 is H (when p, q, s and t are 0).
Claim 26, wherein Ar1 and Ar2 are not connected to one another by a group E.
Claim 27, wherein m, s, r and n are 0.
Claim 28, wherein Ar1 and Ar2 are not connected to one another; i, m, n, r and s are 0.
Claims 31-32, an organic electroluminescent device comprising the compound in a hole-transport or hole-injection layer.
Claim 33, wherein the compound is of formula (1-1), 
    PNG
    media_image15.png
    285
    323
    media_image15.png
    Greyscale
, as defined by claim 16 above. This is a provisional nonstatutory double patenting rejection.

Conclusion  
No claims are allowed.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626